
	
		I
		111th CONGRESS
		2d Session
		H. R. 5513
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Ms. Pingree of Maine
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to require
		  payment of royalty on all oil and gas saved, removed, sold, or discharged under
		  a lease under that Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Spilled Oil Royalty Collection
			 Act.
		2.Application of royalty
			 to oil that is saved, removed, sold, or discharged under offshore oil and gas
			 leases
			(a)In
			 generalSection 8(a) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)) is amended by adding at
			 the end the following new paragraph:
				
					(9)(A)Notwithstanding the
				terms of any bidding otherwise authorized by paragraph (1) and the authority of
				the Secretary to reduce or eliminate royalty or net profit share under
				paragraph (3), any royalty under a lease under this section, other than a
				deepwater lease, shall apply to all oil that is saved, removed, sold, or
				discharged, without regard to whether any of the oil is unavoidably lost or
				used on, or for the benefit of, the lease.
						(B)Notwithstanding paragraphs (1) and
				(3)—
							(i)royalty shall apply to all oil that is
				discharged under a deepwater lease, at a rate of not less than
				121/2 percent fixed by the Secretary in amount or value of
				any oil that is discharged; and
							(ii)such royalty shall apply without
				regard to whether any of the oil is thereafter unavoidably lost.
							(C)In this paragraph—
							(i)the term deepwater lease means
				a lease for a tract in water depths of 200 meters or greater; and
							(ii)the term discharged
				means any emission (other than natural seepage), intentional or unintentional,
				and includes, but is not limited to, spilling, leaking, pumping, pouring,
				emitting, emptying, or
				dumping.
							.
			(b)Effective
			 dateThis section shall take
			 effect April 15, 2010.
			
